[page11.gif]



[page21.gif]



[page31.gif]



tenencia de acciones, estudios economicos, estudios de mercado, estrategias de
mercadeo y otros de similar naturaleza.
          Si el Director viola alguna de las disposiciones antes mencionada, de
no divulgacion 0 utilizacion de informacion confidencial, el Banco tendra el
derecho a solicitar un "injunction" 0 entredicho (permanente 0 preliminar) para
que el Director cese y desista de la practica. y se abstenga de incurrir en la
conducta antes
                                                  

.~
mencionada. Los remedios de los que dispondra el Banco en esta situacion, podran
incluir desde violacion de contrato, asi como resarcimiento en darios u otros.
4. Terminacion
        Estara sujeto alas disposiciones locales y federales que regulan la
terminacion de un empleado en Puerto Rico. EI Banco decidira el proveer una
compensacion economica par cesantia como ayuda especial para su reincorporacion
al mercado de empleo.
                                  "1-
         Conforme alas disposiciones de la Ley Num. 80 de 30 de mayo de 1976,
segun
 el mismo.
       EI Banco podra rescindir este contrato sin que medie justa causa
estableciendo , la cantidad de $250,000.00 como indemnizacion compensatoria
liberando asi al Banco de cualquier tipo de reclamacion 0 causa de accion.





[page51.gif]